Citation Nr: 0602068	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-10 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Evaluation of chronic fatigue syndrome (previously rated as 
fibromyalgia) currently evaluated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 





INTRODUCTION

The veteran had verified active service from January 1987 to 
January 1992.  The veteran is also reported to have served on 
active duty from July 1984 to October 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota.    


FINDING OF FACT

The veteran's chronic fatigue syndrome is not productive of 
symptoms which significantly restrict his routine daily 
activities, or result in periods of incapacitation of at 
least six weeks total duration per year.   


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for chronic fatigue syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.88b Diagnostic Code 6354 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability evaluation for 
chronic fatigue syndrome.  In the interest of clarity, the 
Board will initially discuss whether the issue has been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claim, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.
 

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of a rating 
decision issued in November 2002, a Statement of the Case 
issued in March 2003, Supplemental Statements of the Case 
issued in November 2003 and July 2004, and a letter from the 
RO issued in June 2002.    

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the Case 
and Supplemental Statements of the Case, the RO notified the 
veteran of all regulations pertinent to his claim, informed 
him of the reasons for the denial, and provided him with 
additional opportunity to present evidence and argument.  In 
the June 2002 letter, the RO advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claim.  

In the June 2002 letter, moreover, the RO requested from the 
veteran relevant evidence, or information regarding evidence 
pertaining to the appeal which the RO should obtain (the 
Board also finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(veteran should be notified that he should submit any 
pertinent evidence in his possession).  And the RO provided 
notification to the veteran before the RO adjudicated his 
claim in November 2002.  Pelegrini, 18 Vet. App. at 121 (a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  

As such, the Board finds that the rating decision, the 
Statement of the Case, the Supplemental Statements of the 
Case, and the notification letter provided by the RO 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
obtained service medical records and relevant medical records 
from private institutions, VA, and the Public Health Service.  
The veteran was also afforded VA compensation examinations, 
which appear adequate for rating purposes.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  The Merits of the Claim for Increased Rating

In May 2002, the veteran claimed service connection for 
several disorders, including fibromyalgia and chronic fatigue 
syndrome.  He claimed that service during the Gulf War 
related to these disorders.  In the November 2002 rating 
decision, the RO granted service connection for fibromyalgia, 
rating the disorder as 40 percent disabling (this is the 
maximum allowable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5025).  But the RO denied service connection 
for chronic fatigue syndrome.  Against this denial, the 
veteran filed a notice of disagreement.  

In the March 2003 Statement of the Case, the RO found that 
the veteran should be service connected for chronic fatigue 
syndrome rather than fibromyalgia.  The RO based this 
decision on medical evidence arising out of a February 2003 
VA compensation examination.  In this Statement of the Case, 
moreover, the RO found that the medical evidence of record 
did not support a rating in excess of the already-assigned 40 
percent disability evaluation.   (Service connection, 
however, for fibromyalgia has not been severed.  This appeal 
addresses only whether a rating in excess of 40 percent for 
chronic fatigue syndrome is in order.  The question whether 
separate ratings for the two disorders may be assigned is not 
within the scope of this appeal.) 

The veteran now claims an increased rating.  For the reasons 
set forth below, the Board disagrees with the veteran.  In 
short, the competent evidence of record does not present 
symptoms severe enough to warrant an increased rating here.        

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities, 
and provide for various disability evaluations depending on 
the severity of the disorder.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

Diagnostic Code (DC) 6354 under 38 C.F.R. § 4.88b addresses 
chronic fatigue syndrome.  This provision allows for 
evaluations of 10, 20, 40, 60, and 100 percent, depending on 
the severity of the disorder.  As the veteran has already 
been assigned a 40 percent evaluation, the Board will limit 
its analysis to whether a higher evaluation is appropriate in 
this matter.      

Under Diagnostic Code 6354, a 40 percent disability rating is 
warranted where chronic fatigue syndrome is manifested by 
debilitating fatigue, cognitive impairments, or other 
impairments such as inability to concentrate, forgetfulness, 
confusion, or a combination of other signs and symptoms, 
which are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or; 
which wax and wane, resulting in periods of incapacitation of 
at least four but less than six weeks total per year.

A 60 percent rating is assigned for symptoms which are nearly 
constant and restrict routine daily activities to less than 
50 percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least six weeks 
total duration per year. 

A 100 percent rating requires symptoms that are nearly 
constant and so severe as to restrict routine daily 
activities almost completely and which may occasionally 
preclude self-care.  38 C.F.R. § 4.88b, Diagnostic Code 6354.

Applying the criteria set forth above to the facts in this 
case, the Board finds that the preponderance of the evidence 
is against an initial evaluation in excess of 40 percent for 
chronic fatigue syndrome.  

The record contains no evidence indicating that, since the 
veteran's discharge from service in January 1992, he has 
undergone periods of incapacitation.  For the purpose of 
evaluating this disability, periods of incapacitation are 
defined as incapacitating periods requiring bed rest and 
treatment by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 
6354, Note.  In making this determination, the Board reviewed 
the veteran's statements, his diary, supportive lay 
statements, and private, VA, and Public Health Service 
medical records.  All of this evidence notes fatigue and 
soreness, but none notes periods of incapacitation as defined 
under DC 6354.    

In addition, the Board notes that the record does not show 
that the veteran's chronic fatigue syndrome is manifested by 
nearly constant symptoms which significantly restrict the 
veteran's routine daily activities.  

Rather, the veteran's statements and the medical evidence 
shows that the veteran continues to work full time, continues 
to conduct daily chores around his home, and continues to 
interact with his family in a productive manner.  In his 
statements and his diary, the veteran details his dizziness, 
disorientation, imbalance, night time twitches, nausea, 
incoordination, lack of concentration, numbness in the 
extremities, and memory loss.  But he also details the nature 
of his employment with heavy machinery, his ability to drive 
for extended periods of time, his ability to read, and the 
considerable extent of his duties in his home, which include 
gardening, transporting live stock, and child care.  

The medical evidence, moreover, does not indicate a 
significantly impaired functioning level.  VA compensation 
examination reports dated in September 2002 and February 2003 
demonstrate that the veteran is capable of driving, shopping, 
reading, and working full time.  Each reports the veteran's 
complaints of muscle pain, joint pain, weakness, fatigue, 
memory loss, loss of concentration, and insomnia.  But in the 
September 2002 examination, the veteran reported that he 
worked as a heavy equipment operator, noting that he was 
fatigued following a long day of work.  And in the February 
2003 examination, the examiner found the veteran alert, 
oriented, in no apparent distress, without incoordination, 
and with musculoskeletal pain limited to his hands.   The 
examiner found the veteran's chronic fatigue syndrome 
manifested by minor impairment of memory and concentration.  

Other medical evidence does not indicate nearly constant 
symptoms which significantly restrict routine daily 
activities either.  The Board reviewed treatment records 
dated in the early 1990s from the Public Health Service of 
the Department of Health and Human Services.  In a record 
dated in May 2001, the veteran reported chronic fatigue, 
insomnia, joint pain, and dizziness.  This record notes that 
the veteran takes aspirin for this discomfort.  In medical 
records dated in June 1994, the veteran reports loss of 
energy, but ability to complete tasks.  And in private 
medical records reflecting medical treatment between 1995 and 
1998, treatment the veteran received for work-related wrist 
and heel injuries is noted, as is treatment the veteran 
received for prostatitis, appendicitis, and neck muscle 
spasm.  These private records do not refer to fatigue 
problems, moreover.    

As such, though the veteran is impaired by chronic fatigue 
syndrome, the symptoms do not significantly restrict his 
routine daily activities.  Indeed, the symptoms have not 
significantly restricted the veteran during any portion of 
the appeal period.  The Board therefore finds that the 
veteran's service-connected disability has not been shown to 
be manifested by greater than the criteria associated with a 
40 percent rating under Diagnostic Code 6354.  Accordingly, a 
staged rating is not in order and the assigned rating is 
appropriate for the entire period of the veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected chronic fatigue syndrome has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's chronic fatigue 
syndrome is appropriately compensated by the currently 
assigned schedular rating.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial rating in excess of 40 percent for 
chronic fatigue syndrome is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


